

116 HR 7519 IH: Rewards for Providing Information on Foreign Election Interference Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7519IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Engel (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the State Department Basic Authorities Act of 1956 to authorize rewards for providing information on foreign election interference, and for other purposes.1.Short titleThis Act may be cited as the Rewards for Providing Information on Foreign Election Interference Act.2.Authorization of rewards for providing information on foreign election interferenceSection 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended—(1)in subsection (a)(2), by inserting foreign election interference, before transnational organized crime;(2)in subsection (b)—(A)in paragraph (5), by striking or (10) and inserting (10), or (13);(B)in paragraph (11), by striking or after the semicolon at the end;(C)in paragraph (12)—(i)by striking sections and inserting section;(ii)by striking or (b)(1) and inserting or 2914(b)(1); and(iii)by striking the period at the end and inserting ; or; and(D)by adding at the end the following new paragraph:(13)the identification or location of a foreign person that knowingly engaged or is engaging in foreign election interference.; and(3)in subsection (k)—(A)by redesignating paragraphs (3) through (8) as paragraphs (5) through (10), respectively;(B)by inserting after paragraph (2) the following new paragraphs:(3)Foreign personThe term foreign person means—(A)an individual who is not a United States person; or(B)a foreign entity.(4)Foreign election interferenceThe term foreign election interference means conduct by a foreign person that—(A)(i)violates Federal criminal, voting rights, or campaign finance law; or(ii)is performed by any person acting as an agent of or on behalf of a foreign government or criminal enterprise; and(B)includes any covert, fraudulent, deceptive, or unlawful act or attempted act, or knowing use of information acquired by theft, undertaken with the purpose or effect of undermining public confidence in election processes or institutions, or influencing, undermining confidence in, or altering the result or reported result of, a general or primary Federal, State, or local election or caucus, including—(i)the campaign of a candidate; or(ii)a ballot measure, including an amendment, a bond issue, an initiative, a recall, a referral, or a referendum.; and(C)in paragraph (10), as so redesignated, in subparagraph (A), by striking and after the semicolon and inserting or. 